                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL SOMMERFELD,                                 CASE NO. C20-1272-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    O’HARA CORPORATION,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to re-open the case
18   and dismiss the matter with prejudice (Dkt. No. 14). The parties previously filed a notice of
19   dismissal, along with a proposed order, seeking dismissal of the case pursuant to Federal Rule of
20   Civil Procedure 41(a)(1)(A) without prejudice. (Dkt. No. 12.) The Court issued a minute order
21   indicating that the notice of dismissal was self-executing. (Dkt. No. 13.) The parties now indicate
22   that they seek a dismissal with prejudice and ask the Court to re-open the matter solely for this
23   purpose. (Dkt. No. 14 at 1.) Finding good cause, the motion is GRANTED. The clerk is
24   DIRECTED to re-open the case solely for purposes of dismissing the case with prejudice. The
25   Clerk is further DIRECTED to then, again, close the case.
26


     MINUTE ORDER
     C20-1272-JCC
     PAGE - 1
 1        DATED this 7th day of May 2021.

 2                                          William M. McCool
                                            Clerk of Court
 3
                                            s/Paula McNabb
 4
                                            Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1272-JCC
     PAGE - 2
